Citation Nr: 0844586	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  07-39 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for chronic dermatitis (claimed as burn to nose).

2.  Entitlement to service connection for a bilateral 
shoulder disability.

3.  Entitlement to service connection for a low back 
disability.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel

INTRODUCTION

The veteran served on active duty from November 2001 to July 
2005.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.


FINDINGS OF FACT

1.  The veteran's chronic dermatitis is manifested by a 
circular, erythematous, macular lesion measuring 
approximately 1 centimeter in diameter on the tip of her 
nose; such disability is treated with topical therapy and 
affects approximately 20 percent of the surface area of the 
nose and 0 percent of the total body surface area.

2.  A bilateral shoulder disability was not shown in service, 
and has not been diagnosed at any time thereafter.

3.  A low back disability was not shown in service, and has 
not been shown by competent medical evidence to be 
etiologically related to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial 10 percent disability rating 
for chronic dermatitis have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800 and 7806 (2008).

2.  A bilateral shoulder disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. § 3.303 (2008).

3.  A low back disability was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

The notice requirements of the VCAA require VA to notify the 
claimant of any evidence that is necessary to substantiate 
her claims, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In a March 2007 letter, issued prior to the rating decision 
on appeal, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate her 
claims for service connection, as well as what information 
and evidence must be submitted by the veteran and what 
information and evidence will be obtained by VA.  The March 
2007 letter also advised the veteran of how disability 
evaluations and effective dates are assigned, as well as the 
type of evidence which impacts those determinations.

As this case concerns an initial evaluation and comes before 
the Board on appeal from the decision which also granted 
service connection, there can be no prejudice to the veteran 
in failing to give adequate 5103(a) notice for the service 
connection claim.  See Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which the VA 
General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination or opinion 
when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file include the veteran's service 
treatment records, VA treatment records, and a VA examination 
report addressing the rating claim.  For reasons described 
below, an examination is found not to be necessary for the 
service connection claims.

As discussed above, the veteran was notified and aware of the 
evidence needed to substantiate her claims, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The veteran was an active 
participant in the claims process by providing argument and 
responding to notices.  Thus, she was provided with a 
meaningful opportunity to participate in the claims process 
and has done so.  Moreover, as the Board concludes below that 
the preponderance of the evidence is against the veteran's 
claims for service connection, any question as to an 
appropriate effective date to be assigned is rendered moot.  
Thus, any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).

Pertinent Laws and Regulations for Initial Disability Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, as here, multiple ("staged") ratings 
may be assigned for different periods of time during the 
pendency of the appeal.  See generally Fenderson v. West, 12 
Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.  In every instance where 
the rating schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met.  38 C.F.R. § 4.31.

Analysis of Initial Rating Claim

The Board has reviewed all of the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000); See Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The veteran contends that she is entitled to an initial 
compensable evaluation for her chronic dermatitis.  In its 
July 2007 rating decision, the RO granted service connection 
for chronic dermatitis (claimed as burn to nose) and assigned 
a noncompensable evaluation under 38 C.F.R. § 4.118, 
Diagnostic Code 7806, effective March 7, 2007.

Under Diagnostic Code 7806, pertaining to dermatitis or 
eczema, a noncompensable (0 percent) rating is warranted when 
less than 5 percent of the entire body or less than 5 percent 
of exposed areas are affected; and, when no more than topical 
therapy is required during the past 12-month period.  A 10 
percent rating is warranted when at least 5 percent, but less 
than 20 percent, of the entire body, or at least 5 percent, 
but less than 20 percent, of exposed areas are affected; or, 
when intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs is required for a total 
duration of less than six weeks during the past 12-month 
period.  A 30 percent rating is warranted when 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas are affected; or, when systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
rating is warranted when more than 40 percent of the entire 
body or more than 40 percent of exposed areas are affected; 
or, when constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
during the past 12-month period.  38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2008).  A note in the Rating Schedule 
provides that a disability rated under Diagnostic Code 7806 
may also be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800) or as scars (Diagnostic Codes 7801, 
7802, 7803, 7804, or 7805), depending upon the predominant 
disability.  38 C.F.R. § 4.118.

Under Diagnostic Code 7800, eight "characteristics of 
disfigurement" are set forth for evaluation purposes.  These 
include: (1) a scar of five or more inches (13 or more cm.) 
in length; (2) a scar of at least one-quarter inch (0.6 cm.) 
wide at the widest part; (3) surface contour of the scar 
elevated or depressed on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo- or hyper-pigmented in an 
area exceeding six square inches (39 sq. cm.); (6) skin 
texture abnormal (irregular, atrophic, shiny, scaly, etc.) in 
an area exceeding six square inches (39 sq. cm.); (7) 
underlying soft tissue missing in an area exceeding six 
square inches (39 sq. cm.); and (8) skin indurated and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).

Correspondingly, a minimum 10 percent evaluation is warranted 
for scars of the head, face, or neck with one characteristic 
of disfigurement.  A 30 percent evaluation is assigned in 
cases of visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or a paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips), or with two or three 
characteristics of disfigurement.  A 50 percent evaluation is 
warranted in cases of visible or palpable tissue loss and 
either gross distortion or asymmetry of two features or 
paired sets of features (nose, chin, forehead, eyes 
(including eyelids), ears (auricles), cheeks, lips), or with 
four or five characteristics of disfigurement.  An 80 percent 
evaluation is warranted in cases of visible or palpable 
tissue loss and either gross distortion or asymmetry of three 
or more features or paired sets of features (nose, chin, 
forehead, eyes (including eyelids), ears (auricles), cheeks, 
lips), or with six or more characteristics of disfigurement.

The Board notes that as of October 23, 2008, revised 
provisions for evaluating scars were enacted.  This new 
regulation, however, indicates that the revised provisions 
are applicable only to claims received on or after October 
23, 2008.  Accordingly, these revisions do not apply to the 
present case.  73 Fed. Reg. 54708 (Sept. 23, 2008).  Rather, 
the veteran's claim will be considered solely under the 
criteria effective as of the date of the claim.

Turning to the evidence, a March 2007 VA treatment record 
documents the veteran's complaints of a red peeling area on 
her nasal tip that had been getting larger since 2004.  This 
area was noted to be neither itchy nor painful, but rather it 
persistently peeled and stayed red.  Treatment consisted of 
topical therapy.  The red scaling patch measured 1.7 
centimeters by 1 centimeter and had a minimally keratotic 
rim.

The veteran was afforded a VA skin examination in June 2007.  
It was noted that her skin lesion had started out as a small 
red spot in July 2004, measuring approximately 4 to 5 
millimeters on the tip of her nose.  It was noted that her 
current treatment consisted of topical therapy.  Upon 
examination, after the veteran removed her heavy make-up, she 
was assessed with chronic dermatitis, manifested by a 
circular, erythematous, macular lesion measuring 
approximately 1 centimeter in diameter on the tip of her 
nose.  No other active lesions were seen anywhere else on the 
face, and other than the actual lesion on the tip of her 
nose, the veteran had no other scarring or disfigurement.  
The veteran's chronic dermatitis was noted to affect 
approximately 20 percent of the surface area of the nose and 
0 percent of the total body surface area.  Topical therapy 
was prescribed for this disability.

Having carefully considered the veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the veteran's chronic dermatitis more nearly 
approximates the criteria for a higher 10 percent rating 
under Diagnostic Code 7800.  In this regard, it was shown in 
March 2007 and June 2007 that the veteran's skin lesion 
measured at least 1 centimeter in diameter, thereby 
manifesting one of the characteristics of disfigurement set 
forth under the Rating Schedule.  

After resolving all doubt in the veteran's favor, the Board 
finds that the veteran's symptoms do explicitly meet the 
criteria for a 10 percent evaluation under the applicable 
criteria, but not more.  There is no evidence that the 
veteran's disability is productive of any of the following 
manifestations: affecting at least 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas (to include 
the head, face, and neck); requiring systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of at least six weeks or more, but not constantly, 
during the past 12-month period; causing visible or palpable 
tissue loss and either gross distortion or asymmetry of at 
least one feature or paired set of features; or, manifesting 
at least two characteristics of disfigurement.  

Furthermore, staged ratings are not indicated in this case, 
as the Board finds that the veteran's chronic dermatitis has 
continuously been 10 percent disabling since the effective 
date of the award of service connection on March 7, 2007.  
See Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has considered other potentially applicable 
diagnostic codes pertaining to the skin.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7801-7805 (2008).  However, the 
objective findings of record do not reflect evidence of scars 
that are not of the head, face, or neck, or of scars that are 
unstable, painful, or resulting in limitation of function of 
an affected part.  Therefore, Diagnostic Codes 7801-7805 do 
not apply.  

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extra-schedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2008); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The 
threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the veteran's disability level and 
symptomatology; thus, her disability picture is contemplated 
by the rating schedule, and the assigned schedular evaluation 
is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 
111, 115 (2008).  Consequently, referral for extra-schedular 
consideration is not warranted.

Pertinent Laws and Regulations for Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
requires competent evidence showing: (1) the existence of a 
present disability; (2) in-service incurrence or aggravation 
of a disease or injury; and (3) a causal relationship between 
the present disability and the disease or injury incurred or 
aggravated during service.  Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. 
App. 498 (1995). For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Also, certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309. 

Analysis of Service Connection Claims

The veteran contends that she is entitled to service 
connection for a bilateral shoulder disability and that her 
low back disability is related to her military service.  
After careful consideration of all procurable and assembled 
data, the Board finds that entitlement to service connection 
for these disabilities is not warranted.

On her March 2001 service entrance examination, the veteran's 
upper extremities, spine, and musculoskeletal system were all 
evaluated as normal, and she indicated that she had never had 
a painful "trick" shoulder or any recurrent back pain.  On 
a March 2002 Report of Medical History, the veteran indicated 
that she had never had a painful shoulder or any recurrent 
back pain or problems.  All of her service treatment records 
are negative for any complaints, diagnosis, or treatment of 
either a bilateral shoulder disability or a low back 
disability.  At her May 2005 separation examination, it was 
noted that her medical history contained no significant 
changes since her last physical examination in March 2001.

All post-service medical evidence is negative for any 
complaints, diagnosis, or treatment of a bilateral shoulder 
disability.  With regard to a low back disability, a February 
2007 VA treatment record reflects that the veteran sought 
medical care at that time for intermittent low back pain that 
had allegedly become worse after her military service.  A 
February 2007 X-ray of her lumbar spine revealed mild 
degenerative disc disease at L4-L5.  In VA treatment records 
dated from March 2007 through May 2007, it was noted that the 
veteran took medication for her back pain.

With regard to the claim for service connection for a 
bilateral shoulder disability, the veteran has not been 
diagnosed with any such disability.  Accordingly, service 
connection for a bilateral shoulder disability is not 
warranted.

With regard to the veteran's claim for service connection for 
a low back disability, while it is true that the veteran 
currently suffers from degenerative disc disease of the 
lumbar spine, the medical evidence of record does not show 
that a low back disability was present in service.  
Furthermore, there is no competent medical evidence of a 
nexus between the veteran's low back disability and any 
incident of her military service.  Any evidence of a nexus 
between the veteran's low back disability and her military 
service is limited to the veteran's own statements.  These 
statements do not constitute competent evidence of a nexus 
between the claimed disability and the veteran's active 
service, since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, service connection 
for a low back disability is not warranted.

The Board acknowledges that the veteran has not been afforded 
a VA examination to determine whether her low back disability 
is related to her active service.  However, in this case, 
there is no competent evidence of a possible association 
between her low back disability and service.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
In this regard, there is no evidence of such disability in 
service, and the veteran's own contentions with regard to a 
medical nexus have not been borne out by the other evidence 
of record.  Thus, under these circumstances, there is no duty 
to provide a medical examination or obtain a medical opinion.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c); see also Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas v. 
Principi, 18 Vet. App. 512, 518 (2004); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claims for service connection, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 
Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).




ORDER

An initial disability rating of 10 percent for chronic 
dermatitis (claimed as burn to nose) is granted, subject to 
the applicable laws and regulations governing the payment of 
monetary benefits.

Entitlement to service connection for a bilateral shoulder 
disability is denied.

Entitlement to service connection for a low back disability 
is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


